Citation Nr: 1203814	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  09-02 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increased rating for service-connected right knee disability, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The Veteran had active service from April 1971 to April 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Detroit, Michigan.


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination relative to the disability at issue in August 2008.  Subsequent thereto, in a statement received in January 2009, the Veteran averred that he had been examined by a private medical examiner on January 14, 2009 who, based on performed range of motion testing, questioned the results reported on VA examination in August 2008.  Where the veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632   (1992).

Additionally, although the Veteran failed to respond to a February 23, 2009 VA request for provision of authorization to obtain a copy of the clinical records of treatment of the Veteran by Dr. Debari, to include the report of the January 2009 examination, the Board finds that the Veteran should be afforded an additional opportunity to provide such authorization, or to obtain such records for submission to VA.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide the names and addresses of all providers of medical treatment for his service-connected right knee disability, since March 2008.  After obtaining any authorization necessary to obtain the identified records, attempt to obtain the identified clinical reports, not already of record, to include a report of examination of the Veteran by Dr. Debari on January 14, 2009.  

2.  Schedule the Veteran for a VA examination by an appropriate clinician to ascertain the nature and severity of the service-connected right knee disability.  The claims folder must be made available to the examiner for review in conjunction with the examination.  All indicated tests, to include range of motion testing, should be completed.  The examiner should specifically identify, in degrees of range of motion, any additional functional impairment, to include weakness and fatigability, caused by pain, to include on repeated use.  

3. Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
		Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


